Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

    LAWANDA JOHNSON,

                         Plaintiff,
                                                     Case No. 0:18-cv-62058-BB
      v.

    CAPITAL ONE SERVICES, LLC,

                        Defendant.



                                 DECLARATION OF ALAN REEDY

           1.    My name is Alan Reedy. I am over the age of twenty-one (21) years and of sound

  mind. I have personal knowledge of every statement set forth in this Declaration, all of which are

  true and correct.

           2.    The statements set forth in this Declaration are true and correct to the best of my

  knowledge, information and belief. Except where based upon information provided by persons

  working under my direction and supervision, the statements herein are based on my personal

  knowledge or review of Capital One Bank (USA), N.A.'s ("Capital One") records, including

  records pertaining to the Dress Barn credit card account issued to Lawanda Johnson ending in the

  last four digits 6593 (the “Dress Barn Account”). If called as a witness, I am competent to testify

  to the statements contained herein.

           3.    I have worked with Capital One or its affiliates in various capacities for

  approximately 20 years. In connection with my employment, I have personal knowledge of the

  general business practices of Capital One with respect to its credit card accounts, and I am

  authorized to execute this Declaration on behalf of Capital One.




  DMEAST #38340941 v1
Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 2 of 10



         4.      Capital One maintains records for its credit card accounts, including the Dress Barn

  Account, as part of the ordinary course of its business. I have reviewed Capital One's available

  records regarding the Dress Barn Account.

         5.      The exhibits to this Declaration are all true and correct copies of business records

  created and maintained by Capital One in the course of regularly conducted business activity, and

  as part of the regular practice of Capital One to create and maintain such records, and also were

  made at the time of the act, transaction, occurrence or event, or within a reasonable time thereafter.

  I am familiar with Capital One’s business records concerning the Account.

         6.      Attached hereto as Exhibit A is a true and correct copy of the card member

  agreement governing the Dress Barn Account.

         7.      Attached hereto as Exhibit B is a true and correct copy of a servicing record for the

  Dress Barn Account reflecting online activity on the Dress Barn Account.

         8.      Based on my review of Capital One's records, the Dress Barn Account was opened

  on October 19, 2015.

         9.      Based on my review of Capital One’s records, Ms. Johnson logged into her Dress

  Barn Account online on January 5, 2017 by providing her username and password and, once in the

  account, changed her mobile phone number to                -2114.

         10.     Based on my review of Capital One’s records, Plaintiff regularly used the 6593

  Account, and made her last purchase on June 6, 2016.




  DMEAST #38340941 v1                               2
Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 3 of 10
Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 4 of 10




                     EXHIBIT A
    Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 5 of 10
Capital One® Customer Agreement
Welcome to Capital One                                                   We may also increase, decrease, restrict or cancel your credit
This credit card is issued by Capital One, N.A., and may                 limit at any time. This will not affect your obligation to pay us.
be used at participating retail locations that accept the                Using Your Account
Card. This Customer Agreement including any changes to                   (1) This Agreement applies whether or not you use your
it (“Agreement”) contains the terms of your agreement with                   Card or Account. It will continue to apply even after your
Capital One.                                                                 Account is closed, as long as you have a balance.
Deﬁnitions                                                               (2) You must sign the Card immediately when you receive it.
The meanings of the terms you see in italics appear in the               (3) You must return the Card to us or destroy it if we ask you to.
Glossary section at the end of this Agreement.                           (4) You must take reasonable steps to prevent the
                                                                             unauthorized use of your Card and Account.
As used here, “you” and “your” mean each applicant and co-               (5) We may decline to authorize a transaction for any reason.
applicant for the Account; any person responsible for paying                 This may occur even if the transaction would not cause you
the Account; and any person responsible for complying with                   to go over your credit limit or your Account is not in default.
this Agreement. “We,” “us,” “our,” and “Capital One” mean                (6) We are not responsible for any losses you incur if we do
Capital One, National Association; and its agents, authorized                not authorize a transaction.
representatives, successors, and assignees.                              (7) We are not responsible for any losses you incur if anyone
Account Documents                                                            refuses to accept your Card for any reason.
The following documents govern your Account with us:                     (8) You must not use, or try to use, the Card for any illegal
                                                                             activity. You are responsible for any charges if you do.
(1) this Agreement;                                                      (9) We are not liable for any losses that may result when our
(2) all Statements;                                                          services are unavailable due to reasons beyond our control.
(3) any privacy notices;
(4) all disclosures and materials provided to you before or              Promotional Credit Plans
    when you opened your Account;                                        From time to time, we may offer one or more promotional
(5) any other documents and disclosures relating to your                 Credit Plans prior to or at the time of your purchase. Only
    Account, including those provided online; and                        certain purchases may be eligible for promotional Credit
(6) any future changes we make to any of the above.                      Plans. These plans may have special repayment terms
Please read these carefully and keep them for future reference.          and are conditioned on your timely payment of at least the
                                                                         required payment amount each Billing Cycle:
New Offers
                                                                         (1) Waived Interest Charge Credit Plan - With this plan,
In the future, we may provide you with new offers that we                    there are no Interest Charges on your purchase for a
think may interest you. The terms of these offers may differ                 speciﬁed period.
from the standard terms on your Account. This Agreement will
still apply.                                                             (2) Same As Cash / Monthly Payment Credit Plan - With this
                                                                             plan, there are no Interest Charges on your purchase if
Account Information                                                          you repay the full cash price of the purchase before the
We need information about you to manage your Account. This                   promotional expiration date shown on your Statement.
includes:                                                                    If you do not repay in full by the promotional expiration
(1) your legal name;                                                         date, Interest Charges will be imposed on the promotional
(2) a valid U.S. or Canada mailing address and residential                   purchase from the purchase date.
    address (if different);                                              (3) Reduced Rate Credit Plan - With this plan, you will
(3) your date of birth;                                                      receive a reduced Annual Percentage Rate (APR) on your
(4) your Social Security number or other government                          purchase for a speciﬁed period.
    identiﬁcation number;
(5) your telephone number(s); and                                        Authorized Users
(6) your employment and income information.                              If you ask us to issue a Card to any other person, they are an
                                                                         Authorized User. We may require certain information about
You must tell us when this information changes, and if your              them. We may limit their ability to use your Card. They may
mailing and residential addresses are different. We may                  have access to certain information about your Account. You
ask you for additional documents to verify any changes. We               will be responsible for their use of the Account and anyone
may restrict or close your Account if we cannot verify your              else they allow to use your Account, even if you did not want,
information, or if you do not provide it as requested.                   or agree to, that use.
Credit Limits                                                            Removing an Authorized User
When you open your Account, we will tell you your credit limit.          If you want to remove an Authorized User from your Account,
This will also appear on your Statement. We may also refer to            you must contact Customer Service and request their removal.
your credit limit as your credit line.                                   You also must immediately destroy all Cards in their possession
You are responsible for keeping track of your balance and                and cancel any arrangements they may have set up on your
your available credit. You must manage your Account to                   Account. They will be able to use your Account until you have
remain below your credit limit. We may honor transactions                notiﬁed us that you are removing them from your Account.
above your credit limit, but if we do, these transactions will not       During this time, you will still be responsible for all amounts
increase your credit limit. You are responsible for paying for           they charge to your Account. You will be responsible even if
any transaction you make above your credit limit.                        these amounts do not appear on your Account until later.
                                                                     1
                                                            CONFIDENTIAL                                              CAPITAL ONE 0010
    Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 6 of 10
Authorized Users may remove themselves from your Account                does not expire before your payment due date, we will exclude
upon request. We reserve the right to remove them from your             that promotional plan balance from the amount you must pay
Account for any reason. To remove them from your Account,               in full to avoid Interest Charges. However, you must still make
we may close your existing Account and issue a new Card with            any required payment on that excluded promotional balance.
a new Account number.                                                   For Same as Cash plans, we will not charge you interest on
Your Promise to Pay                                                     your promotional purchase if you repay the full amount of the
You promise to pay us all amounts due on your Account. This             purchase before the expiration date shown on your Statement.
includes amounts where you did not sign a purchase slip or              If you do not repay the promotional purchase in full by the
other documents for the transaction. We will treat transactions         expiration date, Interest Charges will be imposed on the
made without presenting your actual Card (such as for mail,             promotional purchase from the date of the purchase.
telephone, Internet, or mobile device purchases) the same as            We will generally treat Fees as purchase transactions unless
if you used the Card in person. If you let someone else use             otherwise speciﬁed below. These Fees apply to your Account
your Card, you are responsible for all transactions that                only if your Truth-in-Lending Disclosures provide for them. We
person makes.                                                           may increase your Interest Charges and Fees as described in
Statements                                                              the Changes to Your Agreement section or in your Truth-in-
We will generally send or make available to you one Statement           Lending Disclosures.
for all Cards on your Account at the end of each Billing Cycle.         Late Payment Fee
Under certain circumstances, the law may not require us to              We may charge you this Fee if we do not receive your payment
send or make available to you a Statement, or may prohibit us           as instructed on your Statement by the payment due date.
from doing so.
                                                                        Returned Payment Fee
Disputed Transactions                                                   We may charge you this Fee each time your ﬁnancial
You must inspect each Statement you receive. Tell us about              institution for any reason rejects a payment you make to us.
any errors or questions you have, as described in the “Billing
Rights Summary” on your Statement and other Truth-in-                   Minimum Payment
Lending Disclosures. If you do not notify us of an error, we will       You must pay us at least the minimum payment due by the
assume that all information on the Statement is correct.                payment due date. The minimum payment for your Account
                                                                        includes the minimum payment due on each Credit Plan. Your
If we credit your Account for all or part of a disputed                 Statement will tell you:
transaction, you give us all of your rights against others
regarding that transaction. You will also:                              (1) the minimum payment due,
                                                                        (2) your new balance,
(1) give us any information about the disputed transaction, if          (3) the payment due date, and
    we ask;                                                             (4) an explanation of when the payment must reach us for us
(2) not pursue any claim or reimbursement of the transaction                to consider it received as of that date.
    amount from the merchant or any other person; and
(3) help us get reimbursement from others.                              Returns and other credits to your Account will reduce your
                                                                        Account balance, but they will not change your minimum
No Warranties                                                           payment amount.
We are not responsible for any claim you may have regarding
the purchase of goods or services made with your Card                   In addition to the minimum payment, you may pay all or part
beyond your rights described in the “Billing Rights Summary”            of the total balance on your Account. But, you must still pay at
on your Statement.                                                      least the minimum payment amount each month, even if you
                                                                        paid more than the minimum payment due on the previous
Lost or Stolen Card                                                     Statement. We will continue to charge Interest Charges during
If your Card is lost or stolen or if you think someone else             Billing Cycles when you carry a balance regardless of whether
may be using your Card or Account number without your                   your Statement includes a minimum payment that is due. If
permission, you must contact Customer Service immediately.              your Account is 180 days past due, is part of a bankruptcy
You will not be responsible for transactions on your Account            proceeding or is otherwise charged off, the total balance is
that we ﬁnd are unauthorized.                                           immediately due and payable.
If we reimburse you for unauthorized transactions, you will             Making Payments
help us investigate, pursue and get reimbursement from the              Your payment must be made in U.S. dollars from a U.S.
wrongdoer. Your help includes giving us documents in a form             deposit account in a form acceptable to us. We do not accept
that we request.                                                        cash payments through the mail. You may not make payments
Interest Charges and Fees                                               with funds from your Account or any other credit account
We will charge Interest Charges and Fees to your Account                with us or any other company in the Capital One organization.
as disclosed on your Statement and other Truth-in-Lending               You must send mailed payments to us as instructed on your
Disclosures. In general, Interest Charges begin to accrue               Statement, unless we tell you otherwise.
from the date of a purchase. However, we will not charge you            Other Payment Services
interest on any new purchases posted to your Account if you             We may make services available that allow you to make faster
paid the total balance of your Account in full by the due date          or recurring payments online or by telephone. We will describe
on your Statement each month.                                           the terms for using these services and any applicable Fee
If you have a Same as Cash, Waived Interest Charge or                   before you use them. You do not have to use these other
Reduced Rate Credit Plan balance and the promotional period             payment services.
                                                                    2
                                                             CONFIDENTIAL                                          CAPITAL ONE 0011
    Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 7 of 10
We are not responsible if your ﬁnancial institution rejects a          Credit Balances
payment made using our payment services.                               We may reject and return any payment that creates or adds to
If you ask someone else to make a payment for you, we may              a credit balance on your Account. Any credit balance we allow
provide that person with limited Account information necessary         will not be available until we conﬁrm that your payment has
to set up and process that payment. We may also refuse to              cleared. We may reduce the amount of any credit balance by
accept that payment. If we do accept it, you will be responsible       any new charges. You may write to the address provided on
for that payment even if a ﬁnancial institution rejects it.            your Statement or call Customer Service to request a refund of
                                                                       any available credit balance.
Payment Processing
We may accept and process payments without losing any                  Account Default
of our rights. We may delay the availability of credit until we        You will be in default if:
conﬁrm that your payment has cleared. This may happen                  (1) you do not make any payment when it is due;
even if we credit your payment to your Account. We may                 (2) any payment you make is rejected, not paid or cannot
resubmit and collect returned payments electronically. If                  be processed;
necessary, we may adjust your Account to correct errors,               (3) you exceed a credit limit;
process returned and reversed payments, and handle similar             (4) you ﬁle or become the subject of a bankruptcy or
issues.                                                                    insolvency proceeding;
When you send us an Item as payment, you authorize us to               (5) you are unable or unwilling to repay your obligations,
make a one-time electronic fund transfer from your deposit                 including upon death or legally declared incapacity;
account. You also authorize us to process the payment as an            (6) we determine that you made a false, incomplete or
Item. We may withdraw the funds from your deposit account                  misleading statement to us, or you otherwise tried to
as early as the same day we receive your payment. You will                 defraud us; or
not receive your Item back from your bank. We will provide             (7) you do not comply with any term of this Agreement or any
additional information about this process on your Statement.               other agreement with us.
We may use the information from an Item to create an                   If you are in default, we may take certain actions with respect
electronic image. We may collect and return the image                  to your Account. For example, depending on the default, we
electronically. This electronic image may also be converted to         may take the following actions, without notifying you, unless
a substitute check and may be processed in the same way we             the law says that we must give you notice:
would process an Item. We will not be responsible if an Item           (1) charge you Fees, or change the APRs and Fees on your
you provide has physical features that when imaged result in it            Account, if provided in your Truth-in-Lending Disclosures;
not being processed as you intended.                                   (2) close or suspend your Account;
How We Apply Your Payments                                             (3) lower your credit limit(s);
In each Billing Cycle, we generally apply payments up to your          (4) demand that you immediately pay the total balance owing
minimum payment amount to satisfy the minimum payment                      on your Account;
due on each Credit Plan, ﬁrst to the lowest APR Credit Plan            (5) continue to charge you Interest Charges and Fees as long
balance and then to higher APR Credit Plan balances. We                    as your balance remains outstanding; and/or
apply any part of your payment exceeding your minimum                  (6) ﬁle a lawsuit against you, or pursue another action that is
payment to the balance with the highest APR, and then to                   not prohibited by law. If we ﬁle a lawsuit, you agree to pay
balances with lower APRs. We do this based on the APRs in                  our court costs, expenses and attorney fees, unless the law
effect and balances owed on the day your preceding Billing                 does not allow us to collect these amounts.
Cycle ended.                                                           Communications
If your Account has a Same as Cash Credit Plan balance, we             You agree that we may communicate with you by mail, telephone,
will treat that balance as having a 0% APR for this purpose,           email, fax, prerecorded message, automated voice, text message
until the last two Billing Cycles of the promotional period.           or other means allowed by law regarding your Account.
During the last two full Billing Cycles of the promotional             You agree that we may contact you at any telephone number
period, we will apply payments exceeding the minimum                   (including a mobile telephone number that you provide us),
payment to the Same as Cash Credit Plan(s) that is expiring,           and use an automated telephone dialing system or similar
in the order of expiration date.                                       device to do so. You agree that we may monitor or record any
Items with Restrictive Words, Conditions,                              conversation or other communication with you.
or Instructions                                                        Credit Reports
You must mail all Items bearing restrictive words, conditions,         We may report information about your Account to credit
limitations, or special instructions to:                               bureaus and others. Late payments, missed payments, or
Capital One                                                            other defaults on your Account may be reﬂected in your credit
PO Box 1330                                                            report. Information we provide may appear on your and the
Charlotte, NC 28201-1330                                               Authorized Users’ credit reports.
This includes Items marked “Paid in Full” or similar language.         If you believe that we have reported inaccurate information
This also includes all accompanying communications.                    about your Account to a credit bureau or other consumer
                                                                       reporting agency, notify us in writing at PO Box 30258,
If you make such a payment or send any accompanying                    Salt Lake City, UT 84130-0258. When you write, tell us the
communications to any other address, we may reject it and              speciﬁc information that you believe is incorrect and why you
return it to you. We may also accept it and process it without         believe it is incorrect.
losing any of our rights.
                                                                   3
                                                           CONFIDENTIAL                                           CAPITAL ONE 0012
    Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 8 of 10
We may obtain and use credit, income and other information                Glossary
about you from credit bureaus and others as the law allows.               • “Account” means your Card Account with us.
Closing or Suspending Your Account                                        • “Authorized User” means a person who may use the Card
You may contact Customer Service to ask us to close                         but is not responsible for the repayment of the Account.
your Account.
                                                                          • “Billing Cycle” means the period of time reﬂected on
We may close or suspend your Account at any time and for                    a Statement. This period may vary in length, but is
any reason permitted by law, even if you are not in default.                approximately 30 days. You will have a Billing Cycle even if
If we close or suspend your Account for any reason,                         a Statement is not required. We will often specify a Billing
you must stop using your Card. You must also cancel all                     Cycle by the month in which its closing date occurs. For
billing arrangements set up on the Account. If we close or                  example, a “March Billing Cycle” will have a closing date
permanently suspend your Account, you must return or                        in March. We may also refer to a Billing Cycle as a “Billing
destroy all Cards. You must still pay us all amounts you owe                Period”. If your Account balance has charged off, we may
on the Account.                                                             switch to quarterly Billing Cycles for your Account.
Changes to Your Agreement                                                 • “Card” means any Capital One credit card associated with
At any time, we may add, delete or change any term of this                  your Account. This includes all renewals and substitutions.
Agreement, unless the law prohibits us from doing so. We                    It also means any other access device for your Account
will give you notice of any changes as required by law. We                  we give you that allows you to obtain credit, including any
may notify you of changes on your Statement or in a separate                Account number.
notice. Our notice will tell you when and how the changes will            • “Credit Plans” mean the different parts of your Account we
take effect. The notice will describe any rights you have in                may establish that are subject to unique APRs, pricing or
connection with the changes.                                                other terms. The sum of your Credit Plan balances equals
Your variable APRs (if applicable) can go up or down as the                 your total Account balance.
index for the rate goes up or down. If we increase your APRs              • “Fees” mean charges imposed on your Account not based
for any other reason, or if we change your Fees or other terms              on the Annual Percentage Rates.
of your Account, we will notify you as required by law.                   • “Interest Charges” mean any charges to your Account
The Law That Applies to Your Agreement                                      based on the application of Annual Percentage Rates.
We make decisions to grant credit and issue you a Card                    • “Item” means a check, draft, money order or other
from our ofﬁces in Virginia. This Agreement is governed by                  negotiable instrument you use to pay your Account. This
applicable federal law and by Virginia law. If any part of this             includes any image of these instruments. This does not
Agreement is unenforceable, the remaining parts will remain                 include an Access Check.
in effect.
                                                                          • “Statement” means a document showing important
Waiver                                                                      Account information, including all transactions billed to your
We will not lose any of our rights if we delay or choose not                Account during a Billing Cycle and information about what
to take any action for any reason. We may waive our right                   you must pay. We may also refer to your Statement as a
without notifying you. For example, we may waive your Interest              “Periodic Statement” or a “Billing Statement”.
Charges or Fees without notifying you and without losing our
                                                                          • “Truth-in-Lending Disclosures” means disclosures that the
right to charge them in the future.
                                                                            federal Truth in Lending Act and Regulation Z require for
Assignment                                                                  any Account. This includes your application and solicitation
This Agreement will be binding on, and beneﬁt, any of your                  disclosures, Account opening disclosures, subsequent
and our successors and assigns. You may not sell, assign                    disclosures, Statements, and change in terms notices.
or transfer your Account or this Agreement to someone else
without our written permission.
We may sell, assign or transfer your Account and this
Agreement without your permission and without prior notice
to you. Any assignee or assignees will take our place under
this Agreement. You must pay them and perform all of your
obligations to them and not us. If you pay us after we notify
you that we have transferred your Account or this Agreement,
we can return the payment to you, forward the payment to the
assignee, or handle it in another way that is reasonable.




                                                             © 2016 Capital One
                                              Capital One is a federally registered service mark.


BR399510    M-119700                                                  4
                                                              CONFIDENTIAL                                           CAPITAL ONE 0013
Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 9 of 10




                     EXHIBIT B
Case 0:18-cv-62058-BB Document 24-1 Entered on FLSD Docket 07/24/2019 Page 10 of 10




REDACTED - TO BE FILED UNDER SEAL




                                    CONFIDENTIAL                     CAPITAL ONE 0014
